Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 29, 1995 {People v Winslow, 222 AD2d 722), affirming a judgment of the Supreme Court, Queens County, rendered February 22, 1993.
Ordered that the application is denied.
The appellant, has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, *746463 US 745). Mangano, P. J., Miller, O’Brien and Sullivan, JJ., concur.